 

Exhibit 10.9

 

EQUIPMENT SALES AGREEMENT

 

This Equipment Sales Agreement (this “Agreement”) is dated as of the 30th day of
December, 2013 (“Effective Date”) by and between Impact Engineering, AS, a
Norwegian corporation having a place of business at Stalhaugen 7, 6065
Ulsteinvik, Norway (the “Buyer”) and Viking Rock, AS, Norwegian corporation
having a place of business office at Brendehaugen 20, 6065 Ulsteinvik, Norway
(the “Seller”).

 

WHEREAS the Seller desires to sell to Buyer tractors, trailers, supporting
equipment and other items as set out and fully described in Schedule “A”
attached hereto (the “Equipment”);

 

NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which is acknowledged, the Seller and the Buyer covenant and agree as
follows:

 

Article I. DEFINITIONS

 

1.1 For the purposes of this Agreement, the following terms shall have the
following meanings:

 

“Closing Date” shall mean the date title to all Liened Equipment and Leased
Equipment has been transferred, and risk of loss passes, to Buyer and all liens
and encumbrances have been removed.

 

“Consideration” shall mean three million five hundred thousand and No /100
Dollars ($3,500,000.00) and all other good and valuable consideration. For
clarification, Consideration as defined herein does not include Taxes.

 

“Buyer Group” shall include, individually or in any combination, Buyer, its
parents, affiliates, sub-contractors, contractors, co-working interest owners,
non-working/operating interest owners, and entities for whom Buyer is performing
services and each of their respective directors, officers agents,
representatives, employees, invitees, heirs, successors and assigns.

 

“Owned Equipment” shall mean all Equipment in Schedule A indicated as “Owned.”

 

“Seller Group” shall include Seller, its parent or affiliated companies, and
their respective officers, directors, employees, clients, contractors, heirs,
successors, assigns and agents, or any or all of such parties or other party
with an interest.

 

“Taxes” shall mean all fees or charges imposed, assessed or levied by any
governmental or other authority and shall include, but shall not be limited to,
property, sales, use taxes, value added and excise taxes or other charges of a
similar nature, customs or other duties, harbour and port dues, demurrage,
wharfage, pilotage, stevedoring, customs agent fees and other such charges and
other fees.

 

Article II. PAYMENT OF CONSIDERATION

 

2.1 Subject to Article 3, in exchange for the Consideration the Seller promises
to sell certain Equipment, and all of Seller’s right, title and interest in such
Equipment, to Buyer.

 

Article III. TITLE

 

3.1 Seller represents and warrants that Seller has good and merchantable title
to Owned Equipment, free and clear of any security interests, pledges, claims,
demands, charges, options or other encumbrances whatsoever.

 

3.2 Seller represents it will make best efforts to assist in attaining, or where
agreed to in writing procuring, for Buyer good and merchantable title and the
removal of any and all liens or encumbrances in all Owned Equipment.

 

Article IV. POSSESSION

 

4.1 Upon tendering Consideration, Buyer may take possession of all Owned
Equipment which sale shall be considered final.

 

1

 

  

Article V. TAXES

 

5.1 Unless otherwise agreed to in writing, Consideration does not include sales,
VAT, GST, HST use or similar Taxes. Any and all such Taxes, fees, duties, and
customs charges imposed on Seller and not expressly undertaken by Seller shall
be paid for by Buyer by separate invoice. Seller shall not be liable for any
such Taxes or duties or securities that are or may become payable, and Buyer
shall defend, indemnify and hold harmless Seller for Buyer’s failure to pay
same. Buyer shall provide all necessary documentation to support any amounts
sought to be waived. Seller shall not waive any amounts not supported by
documentation.

 

Article VI. DISCLAIMER OF WARRANTIES

 

6.1 THE EQUIPMENT BEING SOLD BY SELLER TO BUYER IS SOLD IN AN “AS IS”, “WHERE
IS” CONDITION. BUYER, IN SIGNING THIS DOCUMENT, SIGNIFIES UNCONDITIONAL
ACCEPTANCE THAT SELLER IS NOT MAKING ANY WARRANTIES OR REPRESENTATIONS OF ANY
KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE EQUIPMENT, INCLUDING
BUT NOT LIMITED TO, WARRANTIES OR REPRESENTATIONS AS TO MATTERS OF TITLE (OTHER
THAN THAT SET FORTH IN ARTICLE 3), TAX CONSEQUENCES, PHYSICAL CONDITION,
VALUATION, GOVERNMENTAL APPROVALS, GOVERNMENTAL REGULATIONS OR ANY OTHER MATTER
OR THING RELATING TO OR AFFECTING THE EQUIPMENT, INCLUDING, WITHOUT LIMITATION:
(I) THE VALUE, CONDITION, MERCHANTABILITY, MARKETABILITY, PROFITABILITY,
SUITABILITY, NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR USE OR PURPOSE OF THE
EQUIPMENT OR (II) THE MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE
EQUIPMENT.

 

6.2 Buyer agrees that with respect to the Equipment, Buyer is relying solely and
exclusively upon its own experience and its independent judgment, evaluation and
examination. Buyer acknowledges and agrees that there are no oral agreements,
warranties or representations, collateral to or affecting the Equipment by
Seller.

 

Article VII. LIABILITY

 

7.1 BUYER AGREES THAT SELLER SHALL NOT BE LIABLE FOR, AND TO INDEMNIFY, DEFEND
AND SAVE HARMLESS SELLER GROUP FROM AND AGAINST: I) ALL CLAIMS, EXPENSES, LOSS,
DAMAGES OR CAUSES OF ACTION ARISING FROM OR RELATING TO THE ACQUISITION, USE,
OPERATION, MAINTENANCE, DISREPAIR, DEFECTS OR SUBSEQUENT REMOVAL OF THE
EQUIPMENT; OR II) ANY LIABILITY FOR, BUT NOT LIMITED TO, ANY SPECIAL, DIRECT,
INDIRECT, INCIDENTAL, PRODUCT LIABILITY, PATENT, COPYRIGHT OR TRADEMARK
INFRINGEMENT OR CONSEQUENTIAL DAMAGES ARISING OUT OF, OR AS A RESULT OF THE SALE
AND OR PURCHASE OF THE EQUIPMENT HEREUNDER THAT IS SUFFFERED BY BUYER GROUP.
BUYER FURTHER AGREES TO INDEMNIFY, DEFEND AND SAVE HARMLESS SELLER GROUP FROM
AND AGAINST ALL LOSS AND LIABILITY FOR PERSONAL INJURY (INCLUDING DEATH) OR
DAMAGE TO PROPERTY SUFFERED BY BUYER GROUP AND RESULTING FROM, EITHER DIRECTLY
OR INDIRECTLY, OR ARISING FROM THE SALE AND/OR PURCHASE OF EQUIPMENT, WHETHER OR
NOT SUCH INJURY TO PERSON OR DAMAGE TO PROPERTY IS DUE OR CLAIMED TO BE DUE TO
THE NEGLIGENCE OF SELLER GROUP.

 

Article VIII. TERMINATION

 

8.1 Where the Closing Date does not occur within fourteen (14) days following
the Effective Date of this Agreement, Seller reserves the right to terminate
this Agreement. The decision shall be made at Seller’s sole discretion and
Seller’s sole liability, and Buyer’s sole remedy, shall be the refund of amounts
paid by Buyer on any Owned Equipment without interest.

 

2

 

  

Article IX. TRADE COMPLIANCE

 

9.1 The Owned Equipment as defined in this Agreement is subject to the U.S.
Export Administration Regulations and classified pursuant to Export Control
Classification Number EAR99 (because the Seller’s parent company is subject to
such regulations). Seller hereby advises Buyer that Seller cannot participate in
transactions involving any denied or restricted party, or any of the following
countries, or with any entity known to be organized in, or owned or controlled
by a national of, these countries: Cuba, Iran, North Korea, Sudan, or Syria, or
any other country that may be subject in the future to comprehensive bilateral
or multilateral economic sanctions applicable to Seller (collectively
“Sanctioned Parties or Countries”). If the Equipment subject to this Agreement
is intended for the direct or indirect benefit of Sanctioned Parties or
Countries, Seller may terminate the sale for cause and Seller will not be in
breach or default. Should Buyer export, re-export, transfer, divert, loan,
lease, consign, resell, or otherwise dispose of the Equipment outside of the
United States or Norway, Buyer agrees to be solely responsible for compliance
with all applicable import, export control, antiboycott, and economic sanctions
laws and regulations including but not limited to the U.S. Export Administration
Regulations and all regulations and orders issued and/or administered by the
U.S. Department of the Treasury’s Office of Foreign Assets Control and will not
proceed without first obtaining all required government authorizations, as
applicable.

 

Article X. MISCELLANEOUS PROVISIONS

 

10.1 Subject to Article 3, the Seller shall, upon the reasonable request of the
Buyer, execute all such further deeds and documents and do all such further acts
as may be reasonably required by the Buyer in order to carry out the true intent
and meaning of this Agreement.

 

10.2 This Agreement shall inure to the benefit of and be binding upon the Seller
and the Buyer and their respective successors, administrators and assigns.

 

10.3 This Agreement shall be governed by the laws of the Norway, which will
apply without regard to any choice of laws or conflict of laws provisions, which
would direct the application of the laws of another jurisdiction. BOTH PARTIES
AGREE THAT, TO THE EXTENT ALLOWED BY THE GOVERNING LAW, EACH PARTY HEREBY WAIVES
ALL RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY LITIGATION INVOLVING THIS
AGREEMENT. THE PARTIES EXPRESSLY AGREE TO A JUDGE TRIAL. Nothing herein shall
prohibit a party from availing itself of a court of competent jurisdiction for
the purpose of injunctive relief.

 

10.4 No term or provision of this Agreement may be amended except by an
instrument in writing signed by the Seller and the Buyer.

 

10.5 This Agreement, and any subsequent Bill of Sale, constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all other terms either expressed or implied by law. No modification
of this Agreement shall be effective unless made in writing and signed by both
parties. In the event any provision, clause, sentence or part of this Agreement
is inconsistent with or contrary to any applicable law, same shall be deemed to
be modified to the extent required to comply with said law (it being the
intention of both Parties to enforce to the fullest extent all terms of this
Agreement) and as so modified, this Agreement shall continue in full force and
effect. In the event any such provision, clause, sentence or part of this
Agreement cannot be modified to comply with the law, then said provision,
clause, sentence or portion of the Agreement shall be deemed to be deleted from
the Agreement and the remaining terms and conditions shall remain in full force
and effect.

 

ARTICLE 11- EXECUTION

 

11.1 This Agreement has been executed by the Seller and the Buyer as of the date
first set forth above.

 

  VIKING ROCK, AS       Per: /s/ J. Chris Boswell   Print: J. Chris Boswell  
Title: President and CEO         IMPACT ENGINEERING, AS       Per: /s/ Jogeir
Romestrand   Print: Jogeir Romestrand   Title: Chairman and CEO

 

3

 

 